Citation Nr: 0921372	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  07-03 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disability, to include gastroesophageal reflux disease 
(GERD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel




INTRODUCTION

The Veteran had active service from March 1971 to March 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the 
Wichita, Kansas Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 3.159(c)(d) 
(2008).  Such assistance shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 
3.159(c)(4) (2008).  

The Veteran asserts that service connection is warranted for 
a gastrointestinal disability, to include gastroesophageal 
reflux disease.  Post-service private treatment records 
reflect that since 1998, the Veteran has complained of, and 
been treated for, numerous gastrointestinal conditions, 
including abdominal pain, indigestion, diarrhea, 
constipation, nausea, irritable bowel syndrome, heartburn, 
reflux esophagitis, peptic ulcer disease, and Barrett's 
esophagus.

The Veteran's service treatment records also demonstrate that 
in 1974 and 1975, he complained of, and was treated for, 
various gastrointestinal symptomology, including gastric 
distress, excessive heartburn, indigestion, dyspepsia, 
abdominal pain and cramps, and gastritis.  A Report of 
Medical History and Report of Medical Examination provided in 
conjunction with the Veteran's February 1977 separation 
examination shows that the examiner noted that the Veteran 
had a history of frequent indigestion, but that no treatment 
was necessary and there were no complications or sequalae. 

As to etiology of the Veteran's current gastrointestinal 
disability, the Board notes that the record contains a 
January 2007 statement from the Veteran's  treating examiner 
who indicated that it was her belief that given the nature of 
the Veteran's Barrett's esophagus, that he had experienced 
acid reflux for quite some time prior to presenting to her 
for evaluation.  She also noted that the Veteran had informed 
her that he was treated for gastric distress and frequent 
indigestion while in service, which may have been symptoms of 
GERD leading to the Barrett's Esophagus.  However, the Board 
notes that such opinion is highly speculative to establish 
any such relationship and does not provide the required 
degree of medical certainty.  Therefore, the Board finds that 
such opinion is not dispositive of the issue on appeal.

Accordingly, because the record contains evidence of both in-
service and current gastrointestinal symptomatology and there 
is no evidence that the Veteran has been afforded a VA 
examination, the Board finds that the issue on appeal must be 
remanded to obtain a VA examination and opinion as to the 
nature and etiology of all current gastrointestinal 
disability.  Such an examination is necessary to fairly 
adjudicate the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Issue VCAA notice with regard to the 
issue on appeal, in accordance with the 
decision in Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as well as 38 U.S.C.A. 
5102, 5103, and 5103A, 38 C.F.R. § 3.159, 
and any other applicable legal precedent.  
Specifically, the appellant and his 
representative should be informed as to 
the information and evidence necessary to 
substantiate his claim for service 
connection for a gastrointestinal 
disability, to include GERD, including 
which evidence, if any, the Veteran is 
expected to obtain and submit, and which 
evidence will be obtained by VA.  
Additionally, the Veteran should be 
advised of what information and evidence 
not previously provided, if any, will 
assist in substantiating or is necessary 
to substantiate the elements of the 
claim.  He must also be provided the 
criteria for consideration in the 
assignment of a disability rating and an 
effective date in the event of award of 
the benefit sought.

2.  Contact the Veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for his gastrointestinal 
disability since service.  After securing 
the necessary authorizations for release 
of this information, the RO should seek 
to obtain copies of all treatment records 
referred to by the Veteran, not already 
of record.

3.  The Veteran should be afforded a VA 
examination by the appropriate specialist 
to determine the nature and etiology of 
any current gastrointestinal disability.

The examiner should be requested to 
provide an opinion as to whether it is at 
least as likely as not that any current 
gastrointestinal disability is 
etiologically related to the documented 
in-service gastrointestinal 
symptomatology, or any other incident of 
the Veteran's service.  

All necessary tests should be performed.  
The rationale for all opinions expressed 
should be set forth.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.

4.  Thereafter, the RO should adjudicate 
the issue on appeal.  If the benefit 
sought remains denied, the RO should 
issue the Veteran and his representative 
a supplemental statement of the case and 
afford the Veteran the appropriate 
opportunity to respond. Thereafter, the 
case should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




